 
 
Amendment Number One to
The MITRE Corporation License Agreement
for CyGraph Software
 
WHEREAS Visium Analytics, LLC (“Licensee”) and The MITRE Corporation (“MITRE”)
entered into a Software License Agreement for CyGraph Software dated 27 March
2019 (the “Agreement”); and
 
WHEREAS the software and documentation comprising the data visualization
capability known as CyGraph may be described and claimed in U.S. Patent No.
10,313,382, issued June 4, 2019, and titled “SYSTEM AND METHOD FOR VISUALIZING
AND ANALYZING CYBER-ATTACKS USING A GRAPH MODEL” (the "CyGraph Patent"); and
 
WHEREAS Company and MITRE desire to amend the Agreement for the purpose of
conveying exclusive rights to the CyGraph Software, and any claims of the
CyGraph Patent that would otherwise be infringed by making, using, selling, or
importing for sale the CyGraph Software, contingent on Company’s achievement of
certain Milestones as set forth in this Amendment Number One (“Amendment One”),
effective _May 7, 2020_____ (the “Amendment One Effective Date”).
 
NOW, THEREFORE, Company and MITRE, desiring to enter into a legally binding
agreement, agree as follows:
 
1.
All terms and conditions of the Agreement, including all its exhibits and
attachments, will remain in full force and effect unless specifically revised in
this Amendment One.
 
2.  
Section “License” shall be amended to add the following thereafter:
 
“(g) Notwithstanding anything to the contrary herein, the parties mutually agree
that commencing on Amendment One Effective Date:
1.
MITRE agrees to grant an exclusive, revocable license of the Software, for
Licensee to use, copy, and create Derivative Works for a period of two (2) years
(“Exclusive Period”). For the purpose of this paragraph, the term “Year” shall
mean any given twelve (12) month period. Licensee shall pay MITRE an Exclusivity
Fee of (a) $20,000 for Year 1 of the Exclusive Period, and (b) $50,000 for Year
2 of the Exclusive Period. The Exclusivity Fees are payable as following: for
Year 1, the first installment of $10,000 is due upon execution of this Amendment
One, and the second installment of $10,000 is due at the first anniversary of
the Amendment One Effective Date; for Year 2, one payment of $50,000 is due at
the second anniversary of the Amendment One Effective Date. MITRE will invoice
Licensee for each installment, and Licensee shall pay within thirty (30) days of
the invoice date.
2.
Milestones
(i) Milestone No. 1.: Licensee agrees to raise investment capital of at least
two (2) million dollars from accredited investors within eighteen (18) months
from the Amendment One Effective Date (“Fundraising Period”). Licensee will
provide reports to MITRE containing details of investment capital raised when
this Milestone No. 1 is achieved, with a summary report at the end of the
Fundraising Period. If Licensee fails to achieve Milestone No. 1 within the
Fundraising Period, the exclusive license granted in paragraph 1 above is
revoked immediately.
(ii) Milestone No. 2.: Licensee agrees to make at least five (5) commercial
sales within the Fundraising Period. If Licensee fails to achieve Milestone No.
2 within the Fundraising Period, the exclusive license granted in paragraph 1
above is revoked immediately.
3.
During or after the Fundraising Period, if Licensee raises investment capital in
excess of Milestone No. 1, MITRE shall extend, in writing by Amendment to the
License Agreement, the Exclusive Period at the rate of twelve (12) months per
each one (1) million dollars raised (the “Extended Exclusive Period”), provided
however, that the total duration of the exclusive license shall not exceed five
(5) years from the Amendment One Effective Date.
4.
During each Year of the Extended Exclusive Period, Licensee shall pay to MITRE
an Extended Exclusivity Fee equal to the greater of (i) $50,000 annually or (ii)
6% of gross fees charged to Licensee’s customers for Licensee’s Product for any
and all sales of the Licensee Product accrued during the Year. Licensee agrees
to follow the procedure as set forth in the Agreement, Section 4.2 “Fees and
Payments”, for reporting and paying the Extended Exclusivity Fee.”
 
3. 
Section  4.3 “Change of Control Fees” shall be deleted in its entirety and
replaced with the following:
 
“4.3 Change of Control Fees. In the event that there is a change in control of
Licensee’s division that is engaged in commercializing the Licensed Products,
whether through sale, merger or acquisition (“Change in Control”), where the
corresponding transaction is valued at:
(i) greater than twenty million dollars ($20,000,000) and less than or equal to
one hundred million dollars ($100,000,000), then Licensee shall immediately
remit to MITRE a one-time fee of one-hundred thousand dollars ($100,000.00); or
(ii) greater than one hundred million dollars ($100,000,000.00) and less than or
equal to one billion dollars ($1,000,000,000.00), then Licensee shall
immediately remit to MITRE a one-time fee of two-hundred and fifty thousand
dollars ($250,000.00) or
(iii) greater than one billion dollars ($1,000,000,000), then Licensee shall
immediately remit to MITRE a one-time fee of one million dollars
($1,000,000.00).”
 
4.
The parties and each individual executing this agreement on behalf of the
parties hereto represent and warrant that such individual is duly authorized to
execute and deliver this Amendment One on behalf of his or her party.
 

 

 
 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment One to
be effective as of the Amendment One Effective Date.
 

 
Visium Analytics, LLC
 
The MITRE Corporation
 
 
 
By: /s/ Mark Lucky
 
By: /s/ Vivian C. Coyan
(Signature)
 
(Signature)
 
 
 
Name: Mark Lucky
 
Name:  Vivian C. Coyan
Title: Chief Executive Officer
 
Title: Corporate Licensing Manager 
Date:  May 6, 2020
 
Date: 7 May 2020

 
 
 
 
